Mr. Justice Walker delivered the opinion of the Court: It appears, from the record in this case, that one Johnson, while in the employment of the railroad company, as a brakeman, was run over by a locomotive and injured. That the station agent at Jacksonville, where the injury occurred, employed appellee to nurse and take care of Johnson, and told appellee that appellant would pay him for his services. Appellee performed the services and presented his bill to the station agent for payment. He wrote to the general superintendent, making a full statement of all that had been done, but there seems to be no evidence that this letter was received. After the account was rendered, the general superintendent conferred with the station agent in reference to the various items, and as to whether the charges were reasonable, when the superintendent said if they were reasonable he would pay the account, and made no other objections at the time. On the trial below, and in this court, it is insisted that these agents acted without authority, and that there is no legal obligation resting upon appellant to pay for these services, notwithstanding the employment by the station agent, and the recognition of his contract by the general superintendent of the road. Although the charter of the company may not, in terms, authorize the body to incur expense on account of injury received by their employees, in the discharge of their hazardous employment, yet it will not be seriously contended but that they may, in exercising their franchises, incur such a liability. If, from the necessary hazards of the employment, a person devoting his energies in promoting the interest of the company, at a moderate compensation, without fault on his part, is severely injured, and for a length of time is wholly disabled, humanity, if not strict justice, would say that when the company have employed others to take the care, and incur the expense -of his cure, they should be compelled to observe their contract, and meet the expense. When an employee has been disabled and rendered helpless, in the employment of the company, we can see no reason why this is not a sufficient consideration to support a promise to pay for the nursing and medical attendance necessary to his cure, when the agreement is express and not by implication. To have that effect there should, at least, be a request to perform the service. It is not such a duty resting on the company,-that any person, without authority from the company, may render the service and compel payment. The request should be express and explicit, and from a person who is empowered to act for the company. In this case, appellee was requested to render the service by the local agent entrusted with the affairs of the company at that station. He wrote soon after to the general superintendent, informing him of wliat had been done. Having written in the usual course of business, we must presume that the letter was received. Again, there is no evidence that he countermanded the order, and not only so, but he, when the bill Avas presented for payment, recognized the validity of the contract and said he would pay reasonable charges for the services, and based his only objection upon the high prices charged. This, in our judgment, made a clear case for a recovery, for a reasonable compensation, if these officers had authority from the company to incur the liability. Whether the station agent had such power or not, the general superintendent'was clothed, and necessarily must be, AAdth large specific as well as discretionary powers. As his title implies, he has a general superintendence of the business affairs of the road, and we deem it but a reasonable inference to conclude that this was within the scope of these powers, and when exercised, that the company must be held liable. The corporation is governed within the limits of its charter by the adoption of rules and regulations for the purpose. These regulations govern the action of its officers. By them they confer powers and impose duties on their various agents and officers; and by this means they exercise their franchises. These regulations are private and not accessible to the public, and hence the difficulty of other persons showing, except by inference or circumstantial evidence, that any officer performs any act within the scope of his authority. It would, therefore, be unreasonable to require positive proof of such authority. That fact must be left to proof, as in other cases. And when it is known that the general superintendent manages all the business of the road within his department, and binds the company by contracts on its behalf, in regard to its general business, it may be safely inferred that such a contract as this was within the scope of his authority. Although, the instructions may not have been strictly accurate, we do not see that they could have misled the jury.Even if they were not all precisely applicable to the evidence.; the finding of the jury was clearly right, and the rejection or proper modification of any of them could not have changed the result. The judgment of the court below must, therefore, be affirmed. Judgment affirmed.